Citation Nr: 1502379	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a left shoulder scar. 

3.  Entitlement to service connection for a right ankle disability. 

4.  Entitlement to service connection for dental trauma.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the case has since been transferred to the RO in Cheyenne, Wyoming. 

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.  The Veterans Benefits Management System (VBMS) contains documents relevant to the claims on appeal, including rating decision and the Veteran's statements.  The Virtual VA system contains the Board hearing transcript and other documents duplicative of documents in VBMS and the paper claims file.  

The issue of service connection for a right knee disability was raised by the record during the June 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a left shoulder disability, a left shoulder scar, a right ankle disability, and dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of an increased evaluation for PTSD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an increased evaluation for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a June 2013 statement and during his June 2013 hearing, the Veteran indicated that he wished to withdraw the issue of an increased evaluation for PTSD.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2014).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to an increased rating for PTSD is dismissed.    


REMAND

With regard to the claim for a dental disability, remand is required for initial adjudication.  During the pendency of this appeal, the regulations applicable to service connection for dental disabilities were revised.  Effective February 29, 2012, VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration (VHA) has made a determination regarding basic eligibility under the requirements of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2014).  To date, there has been no eligibility determination made by VHA regarding dental treatment.  In order to afford the Veteran due process, the issue must be returned for proper consideration by VHA. 

Regarding the left shoulder claim, remand is required for an examination.  The Veteran contends that he had a left shoulder disability prior to service entry that was aggravated therein.  He specifically asserts that he reinjured it during a mortar attack in service.  The examination report at service entrance is silent for any shoulder problems.  On service entrance report of medical history, the Veteran reported problems with his shoulder.  Based on the evidence and the Veteran's competent statements, he should be afforded an examination to determine the nature and etiology of any current left shoulder disability and scar. 

Regarding the right ankle claim, remand is required for an examination.  The Veteran has testified that he broke his ankle when he jumped out of a helicopter.  Although service treatment records show treatment for his left ankle, they are silent as to the right ankle.  He also reports right ankle problems since that time.  However, as the Veteran is competent with regard to his statements as to any right ankle injury in service, he should be afforded an examination.  

Regarding all the claims on appeal, remand is required to obtain VA treatment records.  The Veteran indicated at his Board hearing that he is in receipt of treatment from the VA Medical Center at Powell Valley Clinic.  On remand, all outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the amended regulations of C.F.R. § 3.381, effective February 29, 2012, send the Veteran's claim of entitlement to service connection for dental damage to VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. 
§ 17.161. 

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. After all additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current left shoulder disability and left shoulder scar that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must then provide the following opinions:  

a. Did any left shoulder disability clearly and unmistakably exist prior to active duty service? 

b. If so, is it clear and unmistakable that the pre-existing disorder did not permanently increase in severity (beyond the natural progression of such a disability) during the Veteran's military service?

c. If not, is it at least as likely as not (a 50 percent probability or more) that the disorder(s) had its onset in service, or is otherwise related to the Veteran's military service? 

d. Does the Veteran have a left shoulder scar, if so, is it at least as likely as not (a 50 percent probability or more) that the scar had its onset in service, or is otherwise related to the Veteran's military service? 

5. After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any current right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent probability or more) that any current right ankle disability had its onset in service, or is otherwise related to the Veteran's military service? The examiner must elicit a full history from the Veteran regarding his ankle symptoms and consider the Veteran's lay statements of record regarding the in-service injury and continuing symptoms.  

6. Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

7. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


